Case 1:18-cv-01580-RCL Document 29-11 Filed 09/09/20 Page 1 of 5




                     EXHIBIT 8
        Case 1:18-cv-01580-RCL Document 29-11 Filed 09/09/20 Page 2 of 5


From:            Darby, Michael
To:              Bowser, Carl
Cc:              Cason, Winona; Farley, Evan; Miller, Mark E
Subject:         RE: Mark Miller: Medical Telework Request
Date:            Thursday, March 28, 2013 8:58:27 AM
Attachments:     Miller Medical Telework Application 03-28-13.pdf


Carl,

Hopefully this version works. Let me know if you need any additional information.

From: Bowser, Carl
Sent: Monday, March 18, 2013 5:54 AM
To: Darby, Michael
Cc: Cason, Winona; Farley, Evan; Miller, Mark E
Subject: FW: Mark Miller: Medical Telework Request

Mike,

These are not the current forms per the FEMA Telework Manual 123-9-1. Please update using the
correct forms and resubmit.

http://on.fema.net/employee_tools/forms/Directives/123-9-0-1.pdf
http://on.fema.net/employee_tools/forms/Directives/123-9-0-2.pdf



From: Darby, Michael
Sent: Sunday, March 17, 2013 12:51 PM
To: Bowser, Carl
Cc: Cason, Winona; Farley, Evan; Miller, Mark E
Subject: Mark Miller: Medical Telework Request

Carl,

Attached is my approval of Mark’s medical telework request and accompanying medical
documentation. Please let me know if you need anything else in order to implement this telework
request.

From: Darby, Michael
Sent: Thursday, March 14, 2013 6:55 AM
To: Miller, Mark E
Subject: FW: Mark Miller: Medical Telework Request

They approved the request. Get with Carl to see how he wants this situational telework application
to be developed and processed. All I’m aware of is that I have to review and approve the medical
telework application every 30 days. Ask Carl how he wants that done as well.

From: Darby, Michael
Sent: Wednesday, March 13, 2013 8:55 AM
To: Farley, Evan


                                                                                            FEMA 000144
        Case 1:18-cv-01580-RCL Document 29-11 Filed 09/09/20 Page 3 of 5


Cc: Cason, Winona
Subject: Mark Miller: Medical Telework Request

Evan,

Mark has asked for me to approve a medical telework request due to his recent illness. I’ve attached
his medical status information from his physician, and a copy of an email from Mark indicating he
had stints implanted recently.

Below is the narrative from the FEMA telework manual that applies to medical telework. From what I
surmise, he can be granted up to six months for medical telework, but the agreement must be
reviewed by the supervisor every 30 days. If there are no objections, my decision is to grant him
medical telework status probably through the end of May – to ensure he fully recovers – but I will
review the telework agreement with Mark every 30 days.

Please let me know if management concurs with my recommendation.




Page 9 of FEMA MANUAL 123-9-1
        Situational Telework (Episodic): Telework that occurs on an occasional, non-routine
            basis and/or during COOP/pandemic health crisis or other emergency situations.
            Supervisors have discretion to establish timeframes for Situational Telework
            (Episodic) based on work-related factors such as work priority, deadlines, etc.
            When making an approval for a situational telework agreement for a medical
            reason, special project, or accommodation request, the agreement must be
            reviewed and reapproved every 30 days. Telework arrangements may be
            determined by the Supervisor to be full-time or part-time based on eligible
            telework duties and portable work needs (full-time arrangements must consider
            Section 3-3, Official Duty Station). The definition of situational telework includes
            “unscheduled telework” as defined separately. Situational telework may be used:




                                                                                            FEMA 000145
     Case 1:18-cv-01580-RCL Document 29-11 Filed 09/09/20 Page 4 of 5



          1. To allow an employee to perform work on a specific organizational project or
          a discrete portion of a project;
          2. To permit an employee to perform work at an AWL during inclement weather;
          3. To allow an employee to perform work when his/her official worksite is not
              accessible (e.g., building damage/emergency, or because of traffic disruption
              due to street closures, conventions, demonstrations, etc.);
          4. To enable an employee to perform work at an AWL during an agency closure
              or early dismissal (see Section 3-9, Emergency Situations for further detail);
              or
          5. For an employee who is recovering from illness or an injury and is temporarily
              unable to physically report to the traditional office, as supported by
              documentation from the employee’s physician.

Page 12

      J. FEMA Supervisors are responsible for:
            1. Ensuring there is adequate coverage during public business hours to enable
      operations to continue to be carried out in an efficient and economical manner and
      that participating
               and nonparticipating employees are treated equitably;
           2. Making the determination regarding whether requesting employees are
               eligible for telework;
           3. Determining whether employees’ duties include sufficient portable work to
               permit regular telework for a given number of days per pay period;
           4. In collaboration with OCCHCO, ensure that, as appropriate, position
               descriptions are updated to reflect which positions are not suitable for
               telework and the reasons for such determinations;
           5. Approving or disapproving requests for telework (When making an approval
               for a situational telework agreement for a medical reason, special project, or
               accommodation request, the agreement must be reviewed and reapproved
               every 30 days.




Page 18 3-3. Official Duty Station
          A. All pay, leave, and travel entitlements must be based on the employee's
          official duty station. The employee's official duty station for such purposes as
          special salary rates, locality pay adjustments, and travel is the city or town,
          county, and state in which the employee normally performs their official duties.
          Supervisors must consult with OCCHCO if there are any changes that warrant a
          change in the official duty station.

          B. An employee's official duty station must be documented on the employee's
          Notification of Personnel Action (Standard Form 50 or equivalent). (See "Duty
          Station" blocks
          38 and 39 of the Standard Form 50 showing the city/county and state in which
          the official worksite is located.)
          C. An employee's official duty station would not change as long as the employee
          regularly commutes into the agency office at least twice each biweekly pay

                                                                                      FEMA 000146
        Case 1:18-cv-01580-RCL Document 29-11 Filed 09/09/20 Page 5 of 5


            period on a regular and recurring basis.
            D. If the employee does not regularly commute into the agency office at least
            twice each biweekly pay period, the official duty station must be changed to the
            alternate worksite. The official duty station would not generally be changed for
            employees who telework for medical reasons and/or in emergency situations
            (i.e. COOP, agency closures, urgent deadlines, etc.) as these types of telework
            arrangements are not intended as permanent, but on a temporary basis not to
            exceed six months.



From: Miller, Mark E
Sent: Wednesday, March 13, 2013 8:11 AM
To: Darby, Michael
Subject: Medical Telework Request

Mike,
        Attached is my paperwork from my doctor. I am requesting to continue teleworking
through at least 5/31/13.

Thank you for your continued support.

Mark


Mark E. Miller
FEMA OCFO, Budget
Call my Blackberry at:
202-701-5663
mark.e.miller@dhs.gov




                                                                                       FEMA 000147
